 Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 1 of 7 Page ID #50




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DOMINIC T. COMBS, Jr., #446652,                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 21-cv-00071-JPG
                                                  )
 RICHARD WATSON,                                  )
 DR. MARCOWITZ,                                   )
 MED TECH SHERRI, and                             )
 WEXFORD HEALTH SOURCES,                          )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is before the Court for preliminary review of the First Amended Complaint

filed pursuant to 42 U.S.C. § 1983 by Plaintiff Dominic Combs. (Doc. 13). There, Plaintiff claims

he was denied dental care for a broken tooth during his pretrial detention at St. Clair County Jail.

(Id.). He seeks money damages. (Id. at 10).

       The First Amended Complaint is now subject to preliminary review pursuant to 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner complaints and filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the complaint that is legally frivolous or malicious,

fails to state a claim for relief, or requests money damages from a defendant who is immune from

such relief must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally construed at

this stage. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                   First Amended Complaint

       Plaintiff makes the following allegations in the First Amended Complaint (Doc. 13, pp. 7-

9): Plaintiff fractured a tooth in January 2020. He has suffered intermittent, agonizing pain ever



                                                 1
    Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 2 of 7 Page ID #51




since. Plaintiff submitted numerous sick call slips seeking dental care for the broken tooth and

complaining of excessive pain. (Id. at 7). In April 2020, an unknown medical technician (Med

Tech Jane Doe)1 prescribed Plaintiff ibuprofen for pain and antibiotics for infection. (Id.).

Thereafter, he was seen occasionally for worsening toothaches. (Id.).

        On November 1, 2020, Plaintiff submitted another sick call request complaining of

persistent dental pain. A day later, Med Tech Sherri met with him to discuss the issue. (Id.).

When he told her that the ibuprofen was not working and requested dental care, Sherri asked

Plaintiff what he wanted her to do about it, and she did nothing. (Id.). Plaintiff was later informed

that he would be placed on the waiting list for tooth extraction. (Id.). After more than a year,

Plaintiff’s tooth has not been treated or extracted. (Id.). He also has not been seen by an outside

doctor. (Id.). In addition to Med Tech Sherri, Plaintiff names Dr. Marcowitz, Sheriff Richard

Watson, and Wexford Health Sources, Inc. for the denial of dental care. (Id. at 8-9).

                                                   Discussion

        Based on the allegations summarized herein, the Court designates a single claim in the pro

se First Amended Complaint:

        Count 1:          Fourteenth Amendment claim against Defendants for denying Plaintiff
                          adequate dental care at the Jail for a tooth that broke in January 2020.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

First Amended Complaint but not addressed herein is considered dismissed without

prejudice as inadequately pled under Twombly.2



1
  Plaintiff did not name Med Tech Doe as a defendant in this action, and he brings no claims against this
individual. Therefore, all claims against Med Tech Doe should be considered dismissed without prejudice.
2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 3 of 7 Page ID #52




       A Fourteenth Amendment claim challenging the denial of medical care involves two

inquiries focusing, first, on “the intentionality of the individual defendant’s conduct” and “ask[ing]

whether the medical defendants acted purposefully, knowingly, or perhaps even recklessly when

they considered the consequences of their handling of [Plaintiff’s] case.” McCann v. Ogle Cty.,

Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (internal quotations omitted). The Court next asks

“whether the challenged conduct was objectively reasonable” based on “the totality of the facts

and circumstances faced by the individual alleged to have provided inadequate medical care.” Id.

       The allegations articulate a claim against Med Tech Sherri under this standard. Med Tech

Sherri responded to Plaintiff’s complaints of persistent pain associated with his broken tooth and

ineffective pain treatment by taking no action at all or by placing him on a waiting list for dental

care he never received. (Id. at 7-8). These allegations suggest that her response was objectively

unreasonable. Count 1 shall receive further review against Med Tech Sherri.

       Dr. Marcowitz, Sheriff Watson, and Wexford shall be dismissed because it appears that all

three were named in this action based entirely on their supervisory roles over Med Tech Sherri.

Section 1983 liability hinges on personal participation or involvement in a constitutional

deprivation. Pepper v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005) (citations omitted).

It creates a cause of action based on personal liability and predicated upon fault. Id. The doctrine

of respondeat superior is inapplicable in this context. Kinslow v. Pullara, 538 F.3d 687, 692

(7th Cir. 2008). A defendant cannot be held liable for a constitutional deprivation caused by a

subordinate simply because of that defendant’s supervisory position. Plaintiff must name the

individuals who were actually involved in or responsible for the deprivation of his rights and

describe what act or omission of each defendant violated his rights.




                                                  3
 Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 4 of 7 Page ID #53




       Moreover, Plaintiff’s vague reference to policies, customs, or practices of ignoring inmate

medical complaints or elevating concerns of cost over care of inmates supports no claim against

these defendants—absent factual allegations suggesting that these policies, customs, or practices

actually caused the constitutional deprivation at issue. Shields v. Illinois Dept. of Corr., 746 F.3d

782, 789 (7th Cir. 2014). Plaintiff draws no causal connection here, and he cannot state a claim

by relying entirely on bald or conclusory assertions of a constitutional deprivation against these

officials. Accordingly, Count 1 shall be dismissed without prejudice against them.

                                            Disposition

       IT IS ORDERED that the First Amended Complaint (Doc. 13) survives screening under

28 U.S.C. § 1915A, as follows: COUNT 1 will receive further review against Defendant MED

TECH SHERRI, but this claim is DISMISSED without prejudice for failure to state a claim upon

which relief may be granted against Defendants DR. MARCOWITZ, RICHARD WATSON,

and WEXFORD HEALTH SOURCES.

       IT IS ORDERED that Defendant RICHARD WATSON shall remain named as a

defendant, in his official capacity only, for the sole purpose of identifying Med Tech Sherri with

particularity; once she is identified, Defendant Richard Watson may seek dismissal from this

action by filing a motion.

       The Clerk’s Office is DIRECTED to TERMINATE Dr. Marcowitz and Wexford

Health Sources as defendants in CM/ECF and ENTER the standard qualified protective

order pursuant to the Health Insurance Portability and Accountability Act.

       IT IS ORDERED that as to COUNT 1, the Clerk of Court shall prepare for Defendants

MED TECH SHERRI (individual capacity only) and RICHARD WATSON (official capacity

only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)



                                                 4
 Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 5 of 7 Page ID #54




Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the First Amended Complaint (Doc. 13), and this Memorandum and Order to each Defendant’s

place of employment as identified by Plaintiffs. If any Defendant fails to sign and return the

Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court

will require Defendant to pay the full costs of formal service, to the extent authorized by the

Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiffs, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendant Sherri is ORDERED to timely file an appropriate responsive pleading to the

First Amended Complaint (Doc. 13) and shall not waive filing a reply pursuant to 42 U.S.C.

§ 1997e(g). Pursuant to Administrative Order No. 244, Defendant Sherri need only respond

to the issues in this Merits Review Order. Defendant Watson need only file an appearance.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                  5
 Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 6 of 7 Page ID #55




after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: 5/21/2021                              s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                6
 Case 3:21-cv-00071-JPG Document 14 Filed 05/21/21 Page 7 of 7 Page ID #56




                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your Complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiffs are advised to wait until counsel has appeared for the defendants before filing any

motions, to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at this time, unless specifically directed

to do so.




                                                 7
